UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2309


JOHN LASCHKEWITSCH,

                     Plaintiff - Appellant,

              v.

AMERICAN NATIONAL LIFE INSURANCE COMPANY,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever, III, Chief District Judge. (5:15-cv-00021-D)


Submitted: May 31, 2018                                            Decided: June 4, 2018


Before KING and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John B. Laschkewitsch, Appellant Pro Se. Joseph Ray Pope, WILLIAMS MULLEN,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John B. Laschkewitsch appeals the district court’s orders awarding summary

judgment and attorney’s fees to American National Life Insurance Company. We have

reviewed the record and find no reversible error. Accordingly, we grant leave to proceed

in forma pauperis and affirm for the reasons stated by the district court. Laschkewitsch v.

Am. Nat’l Life Ins. Co., No. 5:15-cv-00021-D (E.D.N.C. Aug. 5, 2016 & July 27, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                              AFFIRMED




                                            2